Citation Nr: 1301777	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  11-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1975 and October 1975 to December 1976.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2011, the Veteran testified at a hearing before the Board by videoconference at the RO in Louisville, Kentucky.  A transcript of the proceeding is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims processing system (Virtual VA) electronic file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.


FINDING OF FACT

A bilateral hearing loss disability did not manifest in service or within one year of separation and is not related to any period of active duty.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system was not manifest to a compensable degree within one year of separation.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a December 2009 letter, prior to the initial adjudication of the claim in November 2010.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.
The Board notes that the RO was able to obtain only partial STRs.  Notably, the available STRs included the Veteran's separation examination and report of medical history.  The RO noted the attempts made to obtain all STRs in an October 2010 formal finding memorandum.  In that same month, the RO notified the Veteran of the same and provided types of additional evidence the Veteran could submit to support his claim.  The Board finds that the RO fulfilled the duty to assist the Veteran in regard to obtaining his available STRs, as further attempts to obtain these records would be futile.  38 C.F.R. § 3.159.

The Veteran's written statements are also of record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

In addition, the Veteran was afforded an appropriate VA examination in connection with his claim.  The Board finds that the examination was adequate, in that the exam was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.

In sum, the Board finds that VA has complied with its duty to assist the Veteran.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).
Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he currently suffers from bilateral hearing loss, which is attributable to noise exposure during service.

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Additionally, the Veteran's contentions of in-service noise exposure are deemed consistent with the circumstances of his service, including his military occupation specialty (MOS) as an armor crewman, reflected on his DD-214.  As such, the Board acknowledges that the Veteran had in-service noise exposure.  See 38 U.S.C.A. § 1154(a).

A review of the Veteran's service treatment records shows no in-service complaints, treatment, or diagnosis of hearing loss.  During the September 1975 enlistment examination, the Veteran denied any history of ear trouble or hearing loss; on examination, his ears were found to be "normal."  The audiogram results taken at that time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
15
LEFT
10
10
5
-
10

An audiogram taken in November 1975 continued to show hearing within normal limits bilaterally.

During the December 1976 separation examination, the Veteran again denied any history of ear trouble or hearing loss; on examination, his ears were found to be "normal."  The audiogram results taken at that time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
5
5
5
10
20

In May 1984, the Veteran filed his original claim for VA benefits.  His only claimed disabilities were for back and knee injuries.  In September 1985, he filed a claim for service connection for stomach, back, and leg disabilities.

A review of the post-service medical records indicates that the Veteran established care with the VA system around October 2007.  VA treatment reports of record from October 2007 to February 2011 are silent for complaints or findings of hearing loss.

In his December 2009 claim, the Veteran did not indicate when his hearing loss began, but he reported that he participated in tank maneuvers during service.

In a written statement dated January 2010, the Veteran stated that he drove a truck hauling ammunition for tanks in the battalion, which caused him to be exposed to very loud noises on the firing range without hearing protection.

The Veteran was afforded a VA audiological examination in October 2010 during which he complained of bilateral hearing loss.  He reported exposure to noise from tanks and gunfire without hearing protection and denied civilian noise exposure.  The audiogram results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
40
LEFT
30
35
40
65
85

Speech recognition was 96 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed right ear sensorineural hearing loss, normal to mild, and left ear sensorineural hearing loss, mild to severe.  The examiner opined that the Veteran's current hearing loss was not caused by or a result of his serving in the Army as an armor crewman.  In so finding, the examiner noted that the Veteran's December 1976 separation examination showed hearing within normal limits bilaterally.

In the November 2010 notice of disagreement, the Veteran's representative noted that he had in-service noise exposure ranging from the firing range to tank exercises.

In a February 2011 addendum opinion, the October 2010 VA examiner opined that it was less likely than not that the Veteran's current bilateral hearing loss was caused by or a result of in-service noise exposure.  Based on a review of the available STRs, the examiner noted that the only significant threshold shift from the Veteran's September 1975 enlistment exam to his December 1976 separation exam was actually a better threshold at 4000 Hz in the right ear.  The examiner also noted that although civilian noise exposure was denied, the Veteran's current hearing loss could be due to presbycusis (old age) or another unidentified pathology.

In the February 2011 substantive appeal (VA Form 9), the Veteran continued to assert in-service noise exposure, which he contended caused his hearing loss.

During the October 2011 Board hearing, the Veteran testified that his hearing loss started right after service and became progressively more severe over time.  The Veteran also testified that after leaving service, he was employed as a truck driver but did not have records of audiological testing or a way of obtaining such records from his previous employers.  He also indicated that he did not undergo treatment for hearing loss following service.  See Board Hearing Tr. at 4-7.

Upon careful review of the record, the Board finds that service connection for bilateral hearing loss disability is not warranted.  The Veteran does have a current hearing loss disability, as defined under 38 C.F.R. § 3.385.  Furthermore, the Board acknowledges the Veteran's in-service noise exposure.  However, he is not competent to provide an opinion as to the etiology of his current complaint of hearing loss, since this is not lay-observable in the absence of credible evidence of continuity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

The Veteran is certainly competent to report as to the symptoms he experiences, such as hearing difficulty, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan, supra.  Moreover, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, supra, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  However, the Veteran's statements of record do not establish a consistent report of symptomatology to establish continuity since service.  To the extent that he reported that he complained of his ears during service, such a statement is inconsistent with his denial of history of ear trouble at separation and the normal findings on examination at separation.  Thus, to the extent the Veteran asserts an in-service onset of symptomatology, he is not credible.

In this regard, the Veteran denied a history of hearing loss at his December 1976 separation examination.  He filed his original VA compensation claim for back and knee injuries in May 1984; a second service connection claim in September 1985 was for stomach, back, and leg disabilities.  His December 2009 claim was the first instance in which he requested service connection for bilateral hearing loss, nearly 33 years after separation.  Moreover, the first documentation of hearing loss symptoms following service is at the October 2010 VA examination.  At that time, the Veteran denied civilian noise exposure.  He later testified in the October 2011 hearing that he was a truck driver following service.  Given these inconsistencies, the Board finds that the Veteran's statements are not credible and do not establish in-service onset or continuity of symptomatology of bilateral hearing loss since separation from service.

Moreover, there is no competent evidence of record otherwise linking the Veteran's bilateral hearing loss to his active service.  The medical evidence of record does not support the contention that his hearing loss is related to his active service.  The Veteran denied obtaining any post-service medical treatment for hearing loss; VA treatment records are also silent for any complaints or treatment for hearing loss.  Rather, the only opinion on the matter is the one provided by the October 2010 VA examiner, which weighs against the claim.  The Board finds that this opinion is competent and highly probative, as the examiner reviewed the Veteran's service records and took a history from the Veteran.  The Board does acknowledge that the Veteran told the VA examiner that he had no civilian noise exposure but later reported post-service employment as a truck driver during the hearing.  Nevertheless, the Board finds that even if the examiner had been aware of this employment, this would have been an intervening factor weighing against a connection to service that would not have assisted the Veteran in this claim.  Additionally, the Veteran specifically stated that the examination was adequate and has not otherwise challenged the examiner's findings.  See Board Hearing Tr. at 3-4.  With the available information, the examiner concluded that the Veteran's hearing loss was less likely than not related to service.

Likewise, there is no competent and credible evidence of record showing the manifestation of sensorineural hearing loss to a compensable degree within one year of separation from service.  In fact, as noted above, the medical evidence reveals that the Veteran was not diagnosed with disabling hearing for VA purposes until 2010 - nearly 34 years following service.  Thus, service connection is not warranted on a presumptive basis.

In the absence of any credible evidence of hearing loss manifested to a compensable degree within one year of separation, or a relationship between the Veteran's current complaints of hearing loss and his service, all elements of service connection cannot be met.  Coburn, supra.  The Board concludes that the preponderance of the evidence is against a finding for service connection for a bilateral hearing loss disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, supra.

ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


